ORDER
We affirm the district court’s grant of a preliminary injunction barring enforcement of Los Angeles Ordinance No. 171664, codified as Los Angeles Municipal Code § 4159, and remand for further proceedings.
The district court’s grant of the preliminary injunction was premised in part on a prior Ninth Circuit decision, Carreras v. City of Anaheim, 768 F.2d 1039 (9th Cir.1985), in which we held that under the California constitution’s liberty of speech clause regulation of solicitation was content based. In the case at hand, we concluded that Carreras’ reading of the California constitution was not based on a decision of the highest court of California, and certified to the California Supreme Court the question of whether regulation of solicitation was content based under the California constitution. See Los Angeles Alliance for Survival v. City of Los Angeles, 157 F.3d 1162 (9th Cir.1998). The California Supreme Court answered that under California law such regulation is content neutral. See Los Angeles Alliance for Survival v. City of Los Angeles, 22 Cal.4th 352, 93 Cal.Rptr.2d 1, 993 P.2d 334 (2000). We adhere to the California Supreme Court’s rulings on California law.
However, even though an ordinance regulating solicitation is content-neutral, whether the ordinance in certain aspects and applications infringes upon the right to free speech raises other serious questions. Because the balance of hardships tips sharply in the appellees’ favor and the appellees would be irreparably injured absent the preliminary injunction, we affirm the preliminary injunction and remand for further proceedings. See United States v. Nutri-cology, Inc., 982 F.2d 394, 397 (9th Cir.1992).
AFFIRMED